DETAILED ACTION
1.	This office action is in response to the communication filed on 01/18/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/249538, filed on 11/02/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 01/31/2022, with attorney Brian Rosenbloom (Reg. No. 41,276).
The application has been amended as follows: 

105. (Currently Amended) The method of claim 97, further comprising, after receiving the Authentication and Ciphering request, the terminal device 

Allowable Subject Matter
5.	In light of the interview summary with the applicant’s representative, the objections to claims 97, 102, 104-109, 111-116, 119 and 121-126 are withdrawn, and claims 97-127 are allowed. 

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for a terminal device and one or more network nodes to operate in a cellular communications network.  Independent claims 97, 112 and 124 identify the uniquely distinct features for transmitting, via a base station of an access network, from a terminal device to a core network support node in a core network, an Attach Request that includes: i) cipher algorithm parameters specifying a set of cipher algorithms supported by the terminal device and ii) integrity algorithm parameters specifying a set of integrity algorithms supported by the terminal device; receiving, by the terminal device via the access network, after transmitting the Attach Request to the core network support node, an Authentication and Ciphering request transmitted by the core network support node to the terminal device, wherein the Authentication and Ciphering request transmitted by the core network support node to the terminal device via the access network comprises: i) cipher algorithm information specifying a cipher algorithm chosen by the core network support node, ii) integrity 
One of the closest prior art, Ying et al. (US 20180167807 A1), discloses a method to protect communication to or from a user equipment (UE), wherein an authentication and key agreement is performed between the UE and an SGSN in the network after an attach request sent from the UE to the network. The other closest prior art, Patil et al. (US 20110312299 A1), discloses a method for synchronizing security parameters between access terminals and a wireless network. However, either singularly or in combination, Ying et al. and/or Patil et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 97, 112, 124, and the respective dependent claims 98-111, 113-123, 125-127 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437